Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 21-31 are all the claims for this application.

Election/Restrictions
2.	Applicant’s election without traverse of species  

    PNG
    media_image1.png
    667
    805
    media_image1.png
    Greyscale



3.	Claims 21-31 are all the claims under examination.

Information Disclosure Statement
4.	The IDS’ of 11/15/2019, 9/4/2020, 12/4/2020, 2/12/2021 and 12/13/2021 have been considered and entered. The initialed and signed 1449 forms are attached.

Objections
Drawings
5.	The drawing sheets for Figures, 2, 3A, 3B and 4 are objected to because of the improper citation for the trademark name “Enbrel.”  
The drawing sheet for Figure 5A and 5B is objected to because of the improper citation for the trademark name “Arzerra”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
6.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tween, Enbrel, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The specification is objected to for failing to include sequence identifiers for peptide sequences > 4 amino acids in length pursuant to 37 CFR 1.812-1.825. See “LVTVSS”, “TVKPGG.”
c) The figure legends of the specification for Figures 2, 4, 5A and 5B are objected to for failing to include the sequence identifiers for those peptide sequences shown in the x-axis of the figure legend. Peptide sequences > 4 amino acids in length pursuant to 37 CFR 1.812-1.825 are required to have a SEQ ID NO.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 21-31 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
Claims 21-31 are drawn to a genus of known and yet-to-be discovered single domain antibody structures that are defined only as comprising at least one mutation at Ala88 under the Markush group of Ala88Glu (A88E), Ala88Asp (A88D), Ala88Arg (A88R), or Ala88Lys (A88K). 
The C-terminus to the genus of single domain antibody structures, further comprises an amino acid sequence selected from the Markush group of: TVE, TVK, LVTVS (SEQ ID NO: 7), LVTVSS (SEQ ID NO: 113), TVSE (SEQ ID NO: 24), TVEG (SEQ ID NO: 25), TVSEG (SEQ ID NO: 26), TVSK (SEQ ID NO: 27), TVKG (SEQ ID NO: 28), TVSKG (SEQ D NO: 29), TVSKPG (SEQ ID NO: 44), TVSKPGG (SEQ ID NO: 45), TVKP (SEQ ID NO: 46), TVKPG (SEQ ID NO: 47), TVKPGG (SEQ ID NO: 48), TVRP (SEQ ID NO: 49), TVRPG (SEQ ID NO: 50), TVRPGG (SEQ ID NO: 51), TVEP (SEQ ID NO: 52), TVEPG (SEQ ID NO: 53), TVEPGG (SEQ ID NO: 54), TVDP (SEQ ID NO: 55), TVDPG (SEQ ID NO: 56), and TVDPGG (SEQ ID NO: 57).
	The mutations, despite defined for the infinite genus of single domain antibody structures, are not correlated with any specific function. Most notably, the sdAb is not even required to have specific, non-specific and/or cross-reactive binding activity much less that for any specific antigen. The title of the invention is “Non-immunogenic Single Domain Antibodies” but there is no mention or description in the claims correlating the mutations with non-immunogenic activity much less to any activity.
	The ordinary artisan could reasonably conclude that the claim set is drawn to a generic collection of peptides/polypeptides with no practical function and hence no utility.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 21-31 are indefinite for reciting improper Markush group language wherein each claim recites “selected from… and…” and should recite “selected from the group consisting of… and…”. See MPEP 2117.
b) Claims 21-31 are indefinite for reciting “a single domain antibody (sdAb).” The meaning of (sdAb) could encompass structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the phrase and that would possess the ability to be reduced in their immunogenicity by way of the mutation to Ala88. Importantly, the specification excludes a Vλ or Vlambda domain within its definition for a single domain antibody (sdAb): 

    PNG
    media_image2.png
    290
    808
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    482
    808
    media_image3.png
    Greyscale
 
	c) Claims 21-31 are indefinite for reciting “according to Kabat” because the ordinary artisan cannot ascertain what Kabat references. The specification teaches “Kabat numbering” in reference to the amino acid position for each antibody domain at [0006 and 0039].

	d) Claims 22-31 are indefinite and confusing for the phrase “wherein the C-terminus comprises an amino acid selected from.” The C-terminus for those examples shown in the specification have different meanings depending on which drawing the ordinary artisan is to make reference of, e.g., Example 2:

    PNG
    media_image4.png
    182
    781
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    835
    854
    media_image5.png
    Greyscale
The ordinary artisan would recognize that the C-terminus comprising anyone of the sequences for the Markush group could be an extension to a natural C-terminal amino acid residue, an extension to a unnatural C-terminal mutated/deleted residue, or that some of the C-terminal extensions themselves include additional residues, e.g., see the x-axis in Figure 2 showing “.GG”, “.GGG” or “,GGGG”. The meaning of a C-terminus is ambiguous and uncertain in the context of what is taught in the experimental data.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
9.	Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	a) The genus of Ala88 mutated sdAbs encompassed by generic Claim 1 is incomplete in its description of what Applicants are in possession of for the sdAb variants, namely, that they ALSO require the presence of a C_terminal modifications in order to meet what the specification teaches about those sdAb variants, namely, “the 
impact of various modifications of an immunogenic sdAb against anti-human single domain antibody (ASDA) recognition.” See [0018-0021]. As shown in the limited number of working examples for the specification, the reduction in immunogenicity against endogenous anti-sdAb is mediated by the combination of modifications described in Claims 1 and 2 along with those shown in the figures described on p. 17 [0054] stating “[mutations, truncation or extensions].”

    PNG
    media_image6.png
    209
    808
    media_image6.png
    Greyscale

	
To add to the confusion, the legend to Figure 1 states 

    PNG
    media_image7.png
    92
    802
    media_image7.png
    Greyscale
The modifications to the VH domain exceed those instantly claimed in generic Claim 21 and that are responsible for “preventing ASDA recognition.” 
The specification DOES not teach or demonstrate what modification to the VH is the minimal essential modification that would reduce much less prevent ASDA recognition, i.e., the exclusive modification to Ala88 for just any VH domain with an ambiguous carboxy terminus but with the proviso that that carboxy terminus comprise the sequence from the Markush group of Claim 2 .

	b) The specification does not even teach what species of “immunogenic sdAb” were used in the experimentation. The figures indicate the use of control data using non-immunogenic antibody, Enbril, but there is no explicit disclosure in the specification or drawings what w.t. sdAb was used by Applicants in order to place themselves in full possession of the genus of modified sdAbs. The results are not even reproducible without knowing what in the universe of immunogenic sdAbs was used to model the “various exemplary modifications.”
	Relevant art on modifying single domain antibodies 
Kim et al. (PTO 892 form) provides that introducing any large number of mutations into human sdAbs will not necessarily result in those with desired biophysical properties, e.g., solubility, binding specificity, non-aggregation, thermo-stability, etc. Instead they propose a practical workflow for selecting sdAb, which does not remove the unpredictability from the equation in generating these kinds of antibody fragments with desired biophysical properties:

    PNG
    media_image8.png
    847
    608
    media_image8.png
    Greyscale

From Henry et al. (PTO form 892) it is known that antigen-specific human autonomous VH/VL sdAbs do NOT exist in nature, and are most commonly isolated from synthetically randomized in vitro display libraries. These molecules are notoriously unstable and aggregation prone, which probably negatively impacts the selection of antigen-specific binders from synthetic VH/VL sdAb libraries. Synthetic human VH/VL sdAb libraries performed unpredictably, yielding monomeric antigen-specific binders against some targets but not others. It is virtually certain that some of the challenges of human synthetic VH/VL sdAbs relate to fundamental tradeoffs between stability and sequence diversity. There is no necessary reason why rare autonomous rearranged human VH/VL sdAbs should be compatible with any CDR sequence; rather, it should be expected that these molecules rely chiefly on particular CDR sequences for their solubility and stability, given that human VH and VL domains have evolved to be paired with one another, occluding a hydrophobic surface between the two domains. 

For all of the foregoing reasons, the claims do not meet the structure/function correlation under the written description guidelines for the claimed species as broadly claimed herein. The disclosure in the specification does not support the full breadth and scope of the instant claimed invention in order to place Applicants in possession thereof at the time of filing.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Harding et al (USPN 8937159).
	Claim 1 is drawn to a single domain antibody (sdAb) comprising at least one mutation that decrease its immunogenicity for a generic or universal sdAb antibody that would otherwise recognize the non-mutated sdAb, the mutation comprising A88D or A88K.
	Harding teaches and claims antibodies having reduced immunogenicity, namely, an anti-HER2 antibody or anti-HER2 binding fragment which has a VH substitution selected from … A88E or A88K, as compared to a VH of SEQ ID NO:1. 
Harding teaches “in some instances even a single variable domain (or half of an Fv comprising only three CDRs specific for a target) can have the ability to recognize and bind target… "Single domain antibodies" are composed of a single VH or VL domain which exhibit sufficient affinity to the target. In a specific embodiment, the single domain antibody is a camelid antibody (see, e.g., Riechmann, 1999, Journal of Immunological Methods 231:25-38).”
For all of the foregoing reasons, the claim is anticipated by Harding.

Conclusion
11.	 No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643